                                                       August 26, 2021



VIA CM/ECF
Honorable Raymond J. Dearie
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

          Re: T.W. v. New York State Bd. of Law Exam’rs, 1:16-cv-03029(RJD)(RLM)

Dear Judge Dearie

       The undersigned write to request permission to file an overlength brief in response to the
Supplemental Briefing filed by Defendants on August 4, 2021. Plaintiff’s response is due on
August 31, 2021, and must address issues of significant constitutional importance that per
precedent require multi-step analysis. Plaintiff contacted defense counsel, Ms. Figueira in
regards to this request and Ms. Figueira responded that her client takes no position on Plaintiff’s
request. Therefore, Plaintiff requests leave to file briefing of thirty-five (35) pages or less.

                                                       Sincerely,




                                                       Michael Steven Stein, Esq.
                                                       Mary Vargas, Esq.
                                                       Stein & Vargas, LLP
                                                       10 G Street NE, Suite 600
                                                       Washington, DC 20002
                                                       (202) 510-9553 (Direct)
                                                       (888) 778-4620 (Facsimile)
                                                       michael.stein@steinvargas.com
                                                       mary.vargas@steinvargas.com

                                                       Jo Anne Simon
                           10 G Street NE, Suite 600 • Washington, DC 20002
                               Tel: (202) 510-9553 • Fax: (888) 778-4620
                                                  Mary Goodwin-Oquendo
                                                  Jo Anne Simon P.C.
                                                  99 Park Avenue, Suite 1510
                                                  New York, NY 10016

                                                  Counsel for Plaintiff

CC:   All Counsel via CM/ECF




                      10 G Street NE, Suite 600 • Washington, DC 20002
                          Tel: (202) 510-9553 • Fax: (888) 778-4620
